AMENDED AND RESTATED

SUPPLEMENTAL OFFICERS RETIREMENT PLAN

The purpose of this Amended and Restated Supplemental Officers Retirement Plan
(the “Plan”) is to provide an additional means by which AUTOMATIC DATA
PROCESSING, INC. may attract, retain and encourage the productive efforts of a
select group of corporate vice presidents and more senior corporate officers who
provide valuable services to AUTOMATIC DATA PROCESSING, INC. and its
subsidiaries. The Plan provides supplemental retirement benefits to qualifying
participants. The Plan was amended and restated in its entirety effective
August 14, 2008 to, among other things, reflect certain design changes and to
comply with Section 409A of the Code. The Plan is hereby further amended and
restated in its entirety effective January 1, 2010 to reflect certain design
changes.

The Plan reads as follows:

ARTICLE I

 

DEFINITIONS

The following terms when used in this Plan shall have the designated meaning,
unless a different meaning is clearly required by the context.

1.1    62nd Birthday. Means the date which is the first day of the calendar
month coincident with or next following the Participant’s 62nd birthday.

1.2       Annual Plan Benefit. Subject to the limitations set forth in
Section 3.1(c), the Annual Plan Benefit shall be (i) for Grandfathered
Participants, the annual amount of a Participant’s Plan benefit calculated in
accordance with the provisions of Section 3.1(a) and (ii) for Non-Grandfathered
Participants, the annual amount of a Participant’s Plan benefit calculated in
accordance with the provisions of Section 3.1(b), as applicable.

1.3       Committee. Three board members or senior officers of the Corporation
appointed from time to time by the Board of Directors of the Company.

 

1.4

Board. The Board of Directors of the Company.

1.5       Code. The Internal Revenue Code of 1986, as amended.

1.6       Company. Automatic Data Processing, Inc. (“ADP”) and its subsidiaries,
and ADP’s successors.

1.7       Disability. “Disability” shall have the same meaning, and shall be
determined in the same manner, as it is determined under the

 

Company’s Long Term Disability Insurance Program as in effect on the date the
Disability begins; provided, however, that a Participant shall not have a
Disability for purposes of the Plan unless the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering the Company’s employees.

1.8       Early Retirement Benefit. Means an amount equal to the Participant’s
Annual Plan Benefit, as reduced in accordance with the terms of Section 3.3(b).

1.9       Early Retirement Date. Means the date which is the first day of the
calendar month coincident with or next following the Participant’s 60th
birthday.

 

1.10

Final Average Annual Pay.

(a)       For Non-Grandfathered Participants, Final Average Annual Pay shall
mean the average annual compensation for such Participant for the five full
consecutive calendar years during his Future Service period during which he
received the largest total amount of compensation. For this purpose, a
Non-Grandfathered Participant’s “compensation” shall mean the total compensation
actually paid or accrued by the Company to or for such Non-Grandfathered
Participant including, without limitation, bonuses paid or accrued, performance
incentive payments and the like, and excluding relocation pay, severance pay,
the value of any Company- provided fringe benefits (including, without
limitation, car allowances, personal travel allowances and tax gross-ups),
compensation derived from stock options, stock appreciation rights, stock plans
and programs (including, without limitation, restricted stock plans and programs
and grants of restricted stock units), or any similar plans; provided that,
notwithstanding anything to the contrary set forth herein, amounts deferred at
such Non-Grandfathered Participant’s election under a plan described in section
401(k) of the Code, and the value (at time of grant) of any stock option grant
made in lieu of a bonus payment, shall be included in such Participant’s
compensation. The Company’s chief executive officer shall determine the value of
any stock option grant made in lieu of a bonus payment, which value shall not,
in any event, be: (i) greater than the “target bonus” amount the stock option
grant was made in lieu of (the “Substituted Amount”) or (ii) less than the
amount such Participant would have received had the foregoing stock option grant
not been made and the normal bonus “scoring” methodology been applied to the
Substituted Amount, provided that such amount shall not exceed the Substituted
Amount. The value of such stock option grant shall be included in a
Non-Grandfathered Participant’s compensation in the calendar year in which the
bonus (which the stock option was granted in lieu of) would have otherwise been
paid or accrued; and

 

2

 

 

(b)       Solely for purposes of determining a Grandfathered Participant’s
accrued benefit under Section 3.1(a)(2) as of December 31, 2009, Final Average
Annual Pay shall mean the average annual compensation for such Grandfathered
Participant for the five full consecutive calendar years during the portion of
his Future Service period ending on December 31, 2009 during which he received
the largest total amount of compensation. For this purpose, a Grandfathered
Participant’s “compensation” shall mean the total compensation actually paid or
accrued by the Company to or for such Participant including, without limitation,
bonuses paid or accrued (other than any bonuses paid or accrued under the
Company’s three-year GIP growth incentive plan), performance incentive payments
and the like and restricted stock plans and programs (other than (A) the
Company’s 2005 fiscal year and 2006 fiscal year broad-based performance-based
restricted stock programs (PBRS) in which all “letter grade” associates
participated and (B) the Company’s two-year accelerated revenue PBRS programs
(i.e. the ARPs), the first of which commenced in the Company’s 2007 fiscal
year), and excluding relocation pay, compensation derived from stock options,
stock appreciation rights or any similar plans; provided that, notwithstanding
anything to the contrary set forth herein, amounts deferred at such
Participant’s election under a plan described in section 401(k) of the Code, and
the value (at time of grant) of any stock option grant made in lieu of a bonus
payment, shall be included in such Grandfathered Participant’s compensation. The
Company’s chief executive officer shall determine the value of any stock option
grant made in lieu of a bonus payment, which value shall not, in any event, be:
(i) greater than the Substituted Amount or (ii) less than the amount such
Participant would have received had the foregoing stock option grant not been
made and the normal bonus “scoring” methodology been applied to the Substituted
Amount, provided that such amount shall not exceed the Substituted Amount. The
value of such stock option grant shall be included in a Grandfathered
Participant’s compensation in the calendar year in which the bonus (which the
stock option was granted in lieu of) would have otherwise been paid or accrued.
The value (on the date that restrictions lapse) of a Grandfathered Participant’s
restricted stock with restrictions lapsing during the Company’s fiscal year that
begins during the applicable calendar year shall be included in the
Participant’s compensation for such calendar year; provided that, in the case of
restricted stock that is includable in a Participant’s compensation for calendar
year 2007, the value of such restricted stock will be determined by multiplying
(a) the price of a share of the Company’s common stock on the date the
restrictions thereon lapse (determined consistently with past practice), by
(b) the number resulting from multiplying the aggregate number of includable
restricted shares by a fraction, the numerator of which is the “last trade”
price of a share of the Company’s common stock on the trading date immediately
prior to the date the Spin-off occurs and the denominator of which is the “first
trade” price of the Company’s common stock on the trading date on which the
Spin-off has occurred. For the avoidance of doubt, on and after January 1, 2010,
when determining as of a date after December 31, 2009 the accrued benefit of a
Grandfathered Participant who was actively employed by the Company or an
affiliate on or after January 1, 2010, Final Average Annual Pay shall be as
defined in the same manner as would apply under Section 1.10(a) of the Plan if
he were a Non-Grandfathered Participant.

 

3

 

 

1.11     Former Participant. Means any person who (i) was a Participant in the
Plan, (ii) stopped accruing benefits under the Plan pursuant to Article II(b),
(iii) continued to be employed by the Company until after age 65 and (iv) has a
Separation from Service more than one month after the Participant’s accruals
under the Plan cease pursuant to the clause (ii) of this definition.

1.12     Future Service. For Participants who had a Separation from Service
prior to January 1, 2010, Future Service shall mean a Participant’s period of
full calendar years of continuous employment with the Company after his Plan
participation has begun and shall only include the period of employment during
which the Participant is accruing a benefit under the Plan. For Participants who
were actively employed on and after January 1, 2010, Future Service shall mean a
Participant’s period of full calendar years and months of continuous employment
with the Company beginning upon the later of (A) January 1, 1989 and (B) the
first day of the calendar month coincident with or next following the date on
which the Board approved the Participant’s election as officer of the Company,
and ending on the first day of the calendar month next following the
Participant’s Separation from Service, provided that if the Participant’s
Separation from Service occurs on the first day of a calendar month, such
Participant’s Future Service shall end on such date.

In either case, leaves of absence of less than six months may be taken into
account as Future Service, to the extent provided by the Committee. The
Committee may, in a Supplement, grant a Participant prior service credit for
determining the length of his Future Service period.

1.13     Grandfathered Participant. A Participant participating in the Plan on
January 1, 2008 and who attained age 50 by January 1, 2009.

1.14     Government Sponsored Plan Benefits. The annual amount of benefits to
which a Participant is entitled on his Normal Retirement Date under all
government sponsored retirement benefit plans (including, without limitation,
Participant’s Social Security benefits). A Participant’s government sponsored
retirement plan benefits shall be expressed as an annual amount in the form of
an actuarially equivalent straight life annuity starting on his Normal
Retirement Date.

1.15     Late Retirement Benefit. Means an amount equal to a Participant’s
Annual Plan Benefit, as actuarially adjusted using the Late Retirement Factors
set forth in Exhibit A hereto based on the number of complete months elapsed
between a Participant’s 65th birthday and the date as of which benefits commence
under the Plan.

1.16     Maximum Annual Benefit Limitation. The Maximum Annual Benefit
Limitation shall be (i) for Grandfathered Participants (A) with respect to
benefits determined as of December 31, 2009, 25% of a Participant’s Final
Average Annual Pay, and (B) with respect to benefits determined on or after
January 1, 2010, the specific limit set forth for such Grandfathered Participant
in Sections 2.2-2.5 of

 

4

 

 

Supplement C to the Plan, as applicable, and (ii) for Non-Grandfathered
Participants, 45% of a Participant’s Final Average Annual Pay.

1.17     Non-Grandfathered Participant. A Participant who was not participating
in the Plan on January 1, 2008 or who had not attained age 50 by January 1,
2009.

1.18     Normal Retirement Date. Means the date which is the first day of the
calendar month coincident with or next following the Participant’s or Former
Participant’s 65th birthday.

1.19     Other Retirement Benefits. The sum of the Participant’s Private Sector
Plan Benefits and his Government Sponsored Plan Benefits.

1.20     Participant. An individual who has been designated as a Participant by
the Committee pursuant to Article II.

1.21     Pension Plan. Automatic Data Processing, Inc. Pension Retirement Plan.

1.22     Private Sector Plan Benefits. The annual amount of benefits to which a
Participant is entitled on his Normal Retirement Date under all retirement plans
maintained by the Company (other than this Plan), or by any former or subsequent
employer of Participant (other than a governmental body covered by Section 1.14
above), whether as a periodic payment, as a lump sum, or otherwise; provided,
however, that benefits under retirement plans shall exclude any amounts payable
under a bonus deferral plan and any amounts payable in respect of deferrals made
by the Participant under a cash or deferred arrangement. A Participant’s Private
Sector Plan Benefits shall be expressed as an annual amount in the form of an
actuarially equivalent straight life annuity starting at his Normal Retirement
Date.

1.23     Separation from Service. Shall mean that employment with the Company
and its subsidiaries and affiliates terminates such that it is reasonably
anticipated that no further services will be performed. Separation from Service
shall be interpreted in a manner consistent with Section 409A of the Code and
any applicable regulatory guidance promulgated thereunder. References hereunder
to a Participant’s termination of employment, the date a Participant’s
employment terminates and the like, shall refer to the ceasing of the
Participant’s employment with the Company for any reason.

1.24     Spin-off. The tax-free spin-off of the Company’s Brokerage Services
Group business.

1.25     Supplement. A supplement attached to and made a part of this Plan,
which shall set forth for specific designated Participants any special
conditions applicable to such Participants. The Supplements to the Plan as of
November 10, 2009 are Supplements A, B and C.

 

5

 

 

1.26     Vested Percentage. With respect to Participants who had a Separation
from Service prior to January 1, 2010, except to the extent set forth in
Sections 3.4 and 5.5, until a Participant completes 5 full calendar years of
Future Service, such Participant’s Vested Percentage shall be 0% and he shall
not be entitled to any Plan benefits hereunder. Upon completing 5, 6, 7, 8, 9,
and 10 or more full calendar years of Future Service, a Participant’s Vested
Percentage shall be 50%, 60%, 70%, 80%, 90%, and 100%, respectively. For
Participants who were actively employed by the Company or its affiliates on or
after January 1, 2010 the Participant’s Vested Percentage shall be determined
under Exhibit B to the Plan. The Committee may, in a Supplement, grant a
Participant prior service credit for purposes of determining his Vested
Percentage.

ARTICLE II

 

ELIGIBILITY

(a)       The Committee may at any time and from time to time (but prospectively
only) designate any corporate vice president or any more senior corporate
officer of the Company as a Participant in the Plan; provided that such person
participates to the maximum extent permissible in the Company’s other retirement
plans (including, without limitation, the Automatic Data Processing, Inc.
Retirement and Savings Plan and the Automatic Data Processing, Inc. Pension
Retirement Plan) during the entire period he is a Participant in the Plan.

(b)       A person shall automatically cease to be a Participant on the earlier
to occur of the date on which: (i) he is no longer a corporate vice president or
a more senior corporate officer of the Company; or (ii) he ceases to participate
to the maximum extent permissible in the Company’s retirement plans (including,
without limitation, the Automatic Data Processing, Inc. Retirement and Savings
Plan and the Automatic Data Processing, Inc. Pension Retirement Plan).

ARTICLE III

 

RETIREMENT BENEFITS

 

3.1

In General.

(a)       Grandfathered Participants. A Grandfathered Participant’s Annual Plan
Benefit is the greater of (1) the benefit for such Grandfathered Participant
determined under Supplement C to the Plan and (2) the product of (i) his Final
Average Annual Pay determined solely in respect of the portion of his Future
Service period ending December 31, 2009 (and without regard to the last sentence
of Section 1.10(b) of the Plan), (ii) his Future Service period through December
31, 2009 only, (iii) 1 ½% and (iv) his Vested Percentage (reflecting his Future
Service period through the date of the Grandfathered Participant’s Separation
from Service), less the amount payable under the Pension Plan pursuant to a
transfer from the Plan to the Pension Plan; provided that, in no event, may the
Participant’s Annual Plan Benefit exceed the Maximum Annual Benefit

 

6

 

Limitation applicable to him (including any amount transferred from the Plan to
the Pension Plan).

(b)       Non-Grandfathered Participants. A Non-Grandfathered Participant’s
Annual Plan Benefit is the sum of (A) the product of (i) his Final Average
Annual Pay, (ii) his Future Service period (up to a maximum of 20 years),
(iii) 2% and (iv) his Vested Percentage and (B) the product of (i) his Final
Average Annual Pay, (ii) any additional years of Future Service credited to the
Participant after an initial 20 years of Future Service have been credited, but
in any event no more than 5 additional years, (iii) 1% and (iv) his Vested
Percentage, less the amount payable under the Pension Plan pursuant to a
transfer from the Plan to the Pension Plan; provided that, in no event, may the
Participant’s Annual Plan Benefit exceed the Maximum Annual Benefit Limitation
applicable to him (including any amount transferred to the Pension Plan).
Notwithstanding the foregoing, in no event shall a Non-Grandfathered
Participant’s Annual Plan Benefit finally determined hereunder be less than the
value of such Participant’s Annual Plan Benefit determined as of December 31,
2008 (calculated for this purpose only as if such Participant was a
Grandfathered Participant).

(c)       In addition, the Annual Plan Benefits otherwise payable to a
Participant under the Plan’s basic benefit formula set forth in Section 3.1(a)
and 3.1(b) above, as applicable, shall be reduced to the extent necessary to
cause the total of the (i) Participant’s Annual Plan Benefits and
(ii) Participant’s annual Other Retirement Benefits not to exceed 60% of
Participant’s Final Average Annual Pay.

(d)       A Participant’s benefits under this Plan shall be expressed as an
annual amount in the form of a straight life annuity or, at the Committee’s
election, another actuarially equivalent payment option.

3.2       Time of Commencement of Benefits. A Participant’s Annual Plan Benefit
shall be payable only upon Separation from Service, Disability, or Death as
detailed in this Article III. Annual Plan Benefits for any given Participant
shall commence on the earliest to occur of:

 

(a)

The later of:

 

(i)

Attainment of age 60;

(ii)       The first day of the seventh month following the month in which the
Participant’s Separation From Service occurs;

 

(b)

Disability; or

 

(c)

Death.

 

3.3

Amount of Benefit.

(a)       Normal Retirement Benefit. Except in cases where Section 3.3(c)
applies with respect to certain Participants, the Company will pay a

 

7

 

 

Participant his Annual Plan Benefit if benefits commence under the Plan on or
after the Participant’s Normal Retirement Date. Payment of an Annual Plan
Benefit shall commence in accordance with Section 3.2 and end with: (A) in the
case of a single life annuity, the payment for the month in which the
Participant’s death occurs, (B) in the case of a joint and survivor annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the payment for the month in which the death of the Participant’s
beneficiary occurs or (C) in the case of a 10 year certain and life annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the one hundred and twentieth monthly payment. When paid in the
form of a monthly annuity, each payment shall be equal to one-twelfth of such
Participant’s Annual Plan Benefit, actuarially adjusted for the form of payment
selected by the Participant, as applicable.

 

(b)

Early Retirement Benefit.

(i)        The Company will pay a Participant his Early Retirement Benefit if
benefits commence under the Plan on or after the Participant’s Early Retirement
Date and prior to his Normal Retirement Date. Payment of an Early Retirement
Benefit shall commence in accordance with Section 3.2 and end with: (A) in the
case of a single life annuity, the payment for the month in which the
Participant’s death occurs, (B) in the case of a joint and survivor annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the payment for the month in which the death of the Participant’s
beneficiary occurs or (C) in the case of a 10 year certain and life annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the one hundred and twentieth monthly payment. When paid in the
form of a monthly annuity, each payment shall be equal to one-twelfth of such
Participant’s Early Retirement Benefit, actuarially adjusted for the form of
payment selected by the Participant, as applicable.

(ii)       Solely for purposes of calculating a Grandfathered Participant’s
Early Retirement Benefit as of December 31, 2009, taking into account the
Grandfathered Participant’s Final Average Annual Pay and Future Service credited
through that date, a Grandfathered Participant’s Early Retirement Benefit shall
be in an amount equal to the Participant’s Annual Plan Benefit, reduced at a
rate of 5/12 of 1% per month for each full month by which the date the
Participant’s benefit commences precedes the Participant’s Normal Retirement
Date.

(iii)      If a Non-Grandfathered Participant’s Early Retirement Benefit
commences after the Participant’s 62nd Birthday but prior to his Normal
Retirement Date, his benefit shall be in an amount equal to the Participant’s
Annual Plan Benefit, reduced at a rate of 4/12 of 1% per month for each full
month by which the date the Participant’s benefit commences precedes the his
Normal Retirement Date. If the Non-Grandfathered Participant’s Early Retirement
Benefit commences before the Participant’s 62nd Birthday, his benefit shall be
reduced (x) at a rate of 5/12 of 1% per month for each full month by which the
date the Participant’s benefit commences precedes the Participant’s 62nd
Birthday, and (y) at a rate of 4/12 of 1% per month for

 

8

 

 

each full month by which the date the Participant’s 62nd Birthday precedes the
Participant’s Normal Retirement Date.

(iv)      Notwithstanding any provision of the Plan to the contrary, the Early
Retirement Benefit of a Grandfathered Participant commencing on or after January
1, 2010 shall be the greater of: (A) the Annual Plan Benefit determined under
Section 3.1(a)(1) of the Plan, reduced using the factors set forth in Section
3.3(b)(iii) of the Plan that would otherwise apply if he were a
Non-Grandfathered Participant, and (B) the Annual Plan Benefit determined under
Section 3.1(a)(2) of the Plan, reduced using the factors set forth in Section
3.3(b)(ii) of the Plan.

(c)       Late Retirement Benefit. The Company will pay a Former Participant his
Late Retirement Benefit if benefits commence under the Plan on or after the
Former Participant’s Normal Retirement Date. Payment of a Late Retirement
Benefit shall commence in accordance with Section 3.2 and end with: (A) in the
case of a single life annuity, the payment for the month in which the
Participant’s death occurs, (B) in the case of a joint and survivor annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the payment for the month in which the death of the Participant’s
beneficiary occurs or (C) in the case of a 10 year certain and life annuity, the
later of (1) the payment for the month in which the death of the Participant
occurs or (2) the one hundred and twentieth monthly payment. When paid in the
form of a monthly annuity, each payment shall be equal to one-twelfth of such
Participant’s Late Retirement Benefit, actuarially adjusted for the form of
payment selected by the Participant, as applicable. This subsection 3.3(c) shall
only apply to Former Participants.

(d)       No Interest for Delayed Payments. Payments to Participants which are
made or commence in accordance with Section 3.2(a)(ii) shall include a single
lump sum payment in respect of the period beginning on the Participant’s
Separation from Service and ending on the first day of the seventh month
following the month in which the Participant’s Separation From Service occurs.
Such single lump sum payment shall be made without interest.

(e)       Date as of Which Benefits Are Determined. Solely for purposes of
(i) determining whether a Participant shall receive an Early Retirement Benefit,
a Annual Plan Benefit or a Late Retirement Benefit and (ii) calculating the
amount of such Early Retirement Benefit, Annual Plan Benefit or Late Retirement
Benefit, as applicable, Section 3.2(a)(ii) shall be deemed to read, “the first
day of the first month following the month in which the Participant’s Separation
from Service occurs.” In a case in which a Participant has a Separation from
Service on the first day of a calendar month, for the purposes set forth in the
preceding sentence only, Section 3.2(a)(ii) shall be deemed to read, “the first
day of the calendar month in which the Participant’s Separation from Service
occurs.”

3.4       Disability Retirement Benefit. If a Participant shall incur a
Disability while employed by the Company, the Company shall pay such Participant
a monthly benefit starting on the first day of the calendar month after the date
his Disability begins and ending with the payment for the calendar month in
which his

 

9

 

 

death occurs or his disability ends, whichever occurs first. Such monthly
benefit (which shall not be reduced by, and shall not reduce, the benefits, if
any, payable to a Participant under the Company’s Long Term Disability Insurance
Program) shall be calculated in the same way as an Early Retirement Benefit
under Section 3.3, based on his Final Average Annual Pay when his Disability
begins (which will, for purposes of this Section 3.4 only, be determined over
less than five full consecutive calendar years to the extent that his Future
Service period is less than five years), except that (i) the Vested Percentage
shall always be 100%, (ii) there shall not be any actuarial reduction to reflect
the commencement of the payment of benefits before his Normal Retirement Date,
and (iii) there shall not be any Future Service period accrual during his
Disability.

 

3.5

Form of Benefit.

(a)       Annuity Forms. A Participant may elect payment of his benefit (other
than a Disability Retirement Benefit pursuant to Section 3.4) in one of the
following actuarially equivalent forms:

 

•

Single Life Annuity;

 

•

25% Joint and Survivor Annuity;

 

•

50% Joint and Survivor Annuity;

 

•

75% Joint and Survivor Annuity;

 

•

100% Joint and Survivor Annuity; or

 

•

10-Year Certain and Life Annuity

Each form of benefit listed in this subsection 3.5(a) shall be paid in a series
of substantially equal periodic payments, payable not less frequently than
annually, for the life of the Participant (and beneficiary, if applicable and
dictated by the form of payment selected, and for a period of time not less than
that guaranteed by the form of payment selected), starting as of the date as of
which payments to such Participant under this Article III are to begin.
Actuarial equivalence for purposes of this subsection 3.5(a) only shall have the
same meaning as in the Pension Plan.

(b)       Lump Sum Election Before 2009. An active Participant who has not had a
termination of employment and in respect of whom payment of benefits hereunder
have not commenced by December 31, 2008 may also make an irrevocable election
prior to January 1, 2009 to receive payment of either 25% or 50% of his accrued
benefit in a single lump sum.

(c)       Change to Form of Payment. On and after January 1, 2009 an active
Participant who has not had a termination of employment and who has not
previously elected to receive a portion of his benefit in a single lump sum may
make an

 

10

 

 

election to receive either 25% or 50% of his accrued benefit in a single lump
sum if all of the following conditions are met:

(i)        The lump sum election shall not take effect until at least 12 months
after the date on which it is made;

(ii)       The election must be made at least 12 months prior to the date on
which the first annuity payment for the Participant is otherwise scheduled to be
made; and

(iii)      The election must delay the payment for at least five years from the
date the first annuity payment would otherwise have been made.

(d)       Payment Elections for Newly Eligible Participants. Within 30 days
following the date on which a Participant first becomes eligible to participate
in the Plan, the Participant shall elect whether to receive payment of his
entire accrued benefit (i) in the form of one of the annuities listed in
Section 3.5(a) or (ii) a portion of his benefit in the form of an annuity and
25% or 50% of his accrued benefit in a single lump sum. If no such election has
been made by the 30th day following the date on which the Participant first
becomes eligible to participate in the Plan, the Participants’ accrued benefit
under the Plan shall be paid in the form of an annuity listed in Section 3.5(a).

(e)       Actuarial Assumptions for Single Lump Sum Payments. The amount of any
single lump sum paid pursuant to subsections 3.5 (b), (c) or (d) shall be
calculated as of the date on which payment of a Participant’s benefit shall
commence by multiplying the percentage of the benefit to be paid as a single
lump sum by an actuarial present value factor determined using the interest rate
and mortality table most recently applied for purposes of FAS 87 financial
statement disclosures with respect to the Plan.

3.6       No Duplication. In no event shall benefits become payable to any
Participant under more than one Section of this Article III.

ARTICLE IV

 

FORFEITURES

4.1       Forfeiture for Competitive Employment. A Participant shall forever and
irrevocably forfeit all benefits otherwise due to him under the terms of the
Plan if within 24 months after his employment terminates (including if his
employment with the Company is terminated on account of his dishonesty or gross
negligence) he violates the non-competition provisions of any agreement he has
entered into with the Company.

4.2       Limitation. If all or any portion of Section 4.1 shall be finally held
by a court of competent jurisdiction to be unenforceable as a matter of

 

11

 

 

law, it shall be construed to apply to the greatest extent permitted by law so
as to give effect to its intended purposes.

ARTICLE V

 

CONDITIONS RELATED TO BENEFITS

5.1       Administration of Plan. The Committee shall administer the Plan and
shall have the sole and exclusive authority to interpret, construe and apply its
provisions. The Committee shall have the power to establish, adopt and revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan and the operation of the Committee’s activities in
connection therewith. All decisions of the Committee shall be by vote or written
consent of the majority of its members and shall be final and binding. Members
of the Committee shall be eligible to participate in the Plan while serving as a
member of the Committee, but a member of the Committee shall not vote or act
upon any matter which relates solely to such member in his capacity as a
Participant.

5.2       Grantor Trust. The Committee may, at its discretion, have the Company
create a grantor trust (within the meaning of section 671 of the Code) to which
it may from time to time contribute amounts to accumulate an appropriate reserve
against its obligations hereunder. Notwithstanding the creation of such trust,
the benefits hereunder shall be a general obligation of the Company. Except to
the extent that the benefit amounts payable hereunder have been specifically
transferred for an identified Participant into the Pension Plan pursuant to the
terms and conditions of the Pension Plan and are payable thereunder, a
Participant shall have only a contractual right as a general creditor of the
Company to the amounts, if any, payable hereunder and such right shall not be
secured by any assets of the Company or the trust.

5.3       No Right to Company Assets. Except to the extent that benefit amounts
have been specifically transferred for an identified Participant into the
Pension Plan pursuant to the terms and conditions of the Pension Plan and are
payable thereunder, neither a Participant nor any other person shall acquire by
reason of the Plan any right in or title to any assets, funds or property of the
Company whatsoever including, without limiting the generality of the foregoing,
any specific funds or assets which the Company may set aside in anticipation of
a liability hereunder, nor in any policy or policies of insurance on the life of
a Participant owned by the Company.

5.4       No Employment Rights. Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company to continue the
service of a Participant, or obligate a Participant to continue in the service
of the Company, and nothing herein shall be construed as fixing or regulating
the compensation paid to a Participant.

5.5       Company’s Right to Terminate and Amend. The Company reserves the right
in its sole discretion at any time to amend the Plan in any respect or terminate
the Plan. Notwithstanding the foregoing, no such amendment or

 

12

 

 

termination shall reduce the amount of the benefit theretofore vested by any
Participant or change the conditions required to be satisfied to receive payment
of such past accrued benefit based on the provisions of the Plan as theretofore
in effect. For this purpose, the amount of a Participant’s accrued benefit as of
the date of any amendment or termination shall be determined as if the
Participant was then retiring in accordance with Section 3.3 with his actual
Vested Percentage accrued as at such date; provided that if the Company is
terminating the Plan and if a Participant has not completed at least 5 years of
Future Service, Participant’s Vested Percentage shall be (i) 40% if he has
completed 4 years of Future Service, (ii) 30% if he has completed 3 years of
Future Service, (iii) 20% if he has completed 2 years of Future Service,
(iv) 10% if he has completed 1 year of Future Service, and (v) 0% if he has not
completed 1 year of Future Service.

5.6       Protective Provisions. The Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder.

5.7       Right of Offset. If at the time any payments are to be made hereunder
a Participant is indebted to the Company or otherwise subject to a monetary
claim by the Company, such payments may, at the Company’s discretion, be reduced
by setoff of up to $5,000 in any given taxable year of the Participant against
the amount of such indebtedness or claim.

5.8       No Third Party Rights. Nothing in this Plan or any trust established
pursuant to Section 5.2 hereof shall be construed to create any rights hereunder
in favor of any person (other than the Company and any Participant) or to limit
the Company’s right to amend or terminate the Plan in any manner subject to
Section 5.5 hereof.

5.9       Section 409A. Notwithstanding any provision of the Plan to the
contrary, it is intended that the provisions of this Plan shall comply with
Section 409A of the Code, and all provisions of this Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with this Plan or any other
plan maintained by the Company (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any subsidiary or
affiliate shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.

ARTICLE VI

 

MISCELLANEOUS

6.1       Nonassignability. No rights or payments to any Participant shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, whether voluntary or involuntary, and no

 

13

 

 

attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be valid, nor shall any such benefit or payment be in any
way liable for or subject to the debts, contracts, liabilities, engagements or
torts of any Participant or subject to levy, garnishment, attachment, execution
or other legal or equitable process. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant, nor be
transferable by operation of law in the event of a Participant’s bankruptcy or
insolvency.

6.2       Withholding. To the extent required by law the Company shall be
entitled to withhold from any payments due hereunder any federal, state and
local taxes required to be withheld in connection with such payment.

6.3       Gender and Number. Wherever appropriate herein, the masculine shall
mean the feminine and the singular shall mean the plural or vice versa.

6.4       Notice. Any notice required or permitted to be made under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to (a) in the case of notice to the Company or the Committee,
the principal office of the Company, directed to the attention of the Secretary
of the Committee, and (b) in the case of a Participant, such Participant’s home
or business address maintained in the Company’s personnel records. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark or on the receipt for registration or
certification.

6.5       Validity. In the event any provision of this Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

6.6       Applicable Law. This Plan shall be governed and construed in
accordance with the laws of the State of New Jersey, without regard to such
state’s choice of law rules.

ARTICLE VII

 

SURVIVOR BENEFITS

 

7.1

Qualification and General Election.

(a)       Qualification. In the event of the death of a Participant who is at
least 35 years of age at the time of his death, who is vested in accordance with
the provisions of Paragraph 1.26, and who dies prior to commencing payment of
his vested benefit under the Plan, a surviving spouse benefit shall be payable
under Section 7.2.

 

14

 

 

(b)       Survivor Benefit Election Before 2009. An active Participant who
(i) has not had a termination of employment, (ii) is employed by the Company on
or after August 9, 2007, and (iii) in respect of whom payment of benefits under
the Plan have not commenced by December 31, 2008 may make an irrevocable
election prior to January 1, 2009 to waive the surviving spouse benefit provided
under Section 7.2 and instead elect the survivor benefit provided under
Section 7.3.

(c)       Survivor Benefit Election After December 31, 2008. On and after
January 1, 2009 an active Participant who (i) has not had a termination of
employment and (ii) has not previously elected to waive the surviving spouse
benefit provided under Section 7.2 in favor of the survivor benefit provided
under Section 7.3, may do so on or after January 1, 2009 if all of the following
conditions are met:

(i)        The survivor benefit election shall not take effect until at least 12
months after the date on which it is made;

(ii)       The election must be made at least 12 months prior to the date on
which the first annuity payment for the Participant is otherwise scheduled to be
made; and

(iii)      The election must delay the payment for at least five years from the
date the first annuity payment would otherwise have been made.

(d)       Survivor Benefit Elections for Newly Eligible Participants. Within 30
days following the date on which a Participant first becomes eligible to
participate in the Plan, the Participant may make an irrevocable election to
waive the surviving spouse benefit provided under Section 7.2 and instead elect
the survivor benefit provided under Section 7.3. If no such election has been
made by the 30th day following the date on which the Participant first becomes
eligible to participate in the Plan and such Participant dies prior to
commencing payment of his vested benefit under the Plan, only a surviving spouse
benefit shall be payable under Section 7.2 in respect of the Participant’s
vested Plan benefit.

The waiver and election provided under this Section 7.1 must be made by the
Participant in accordance with procedures adopted by the Committee.

7.2       Surviving Spouse Benefit. The surviving spouse of a deceased
Participant who otherwise meets the conditions set forth in Section 7.1 shall be
entitled to receive a surviving spouse benefit under the Plan determined as of
the date of the deceased Participant’s death. This surviving spouse benefit
shall be payable monthly as a straight life annuity benefit and shall be
calculated based on 50% of the Participant’s Annual Plan Benefit, actuarially
adjusted for the 50% joint and survivor annuity form of payment and further
reduced in accordance with Section 3.3(b) for payment prior to the Participant’s
Normal Retirement Date. Payment of the surviving spouse benefit shall commence
on the later of (i) the date the Participant would have attained age 60 had the
Participant survived until such age or (ii) the date of the Participant’s death.

 

15

 

 

7.3       Survivor Benefit. If elected pursuant to 7.1 herein, the beneficiary
of a deceased Participant who meets the conditions set forth in Section 7.1
shall be entitled to receive a survivor benefit that is actuarially equivalent
to the surviving spouse benefit described in Section 7.2, determined as of the
date of the deceased Participant’s death. This survivor benefit shall be payable
in monthly installments for exactly 120 months and shall be calculated based on
50% of the Participant’s Annual Plan Benefit, actuarially adjusted for the
guaranteed 120 month installment form of payment and further reduced in
accordance with Section 3.3(b) for payment prior to the Participant’s Normal
Retirement Date. Payment of the survivor benefit shall commence on the later of
(i) the date the participant would have attained age 60 had the Participant
survived until such age or (ii) the date of the Participant’s death. For
purposes of this Section 7.3, a Participant may designate his spouse, children,
domestic partner, or a trust for the benefit of the Participant’s spouse,
children, or domestic partner, whichever the case may be, as a beneficiary
entitled to receipt of the benefit provided hereunder.

 

16

 

 

Supplement A

 

1.1

In General

(a)       As of the Spin-off date, Participants transferring to Broadridge
Financial Solutions, Inc. (“Broadridge”) are no longer eligible to participate
in the Plan, except executive with employee identification number 100600
(“Executive”).

(b)       As of the Spin-off date, Executive’s accrued benefit under the Plan
shall be the Executive’s projected accrued benefit at the age of 65 based upon
terms and factors agreed upon in Appendix A.

(c)       If Executive voluntarily terminates employment with Broadridge prior
to age 65, Executive’s accrued benefit will be re-calculated to what Executive
would have accrued from the Spin-off date to the last day employed at
Broadridge.

(d)       Executive will no longer be an eligible Participant of the Plan if
Executive becomes a participant in any supplemental officers retirement plan
sponsored by Broadridge, whose terms are substantially similar to the Plan as of
the Spin-off date. Such determination shall be made solely by the Company.

 

1.2

Distributions

(a)       Executive’s benefits shall commence on his 65th birthday, whether or
not Executive is still employed at Broadridge.

 

(b)

Executive’s elections shall be irrevocable.

 

17

 

 

Appendix A to Supplement A

Agreed Upon Assumptions to Project the Benefits to Age 65

1.

Projected base pay increase of 4% to age 65

2.

Target bonus percent increase of 4% to age 65

3.

Average of the high & low of the ADP stock price on the day of the spin
projected at 8% to age 65

 

18

 

 

Supplement B

Notwithstanding anything in this Plan to the contrary, each Participant with an
employee identification number listed below, shall receive a distribution from
this Plan commencing as of the first day of the month following the attainment
of age 65.

Employee Identification Number

 

(i)

103621

 

(ii)

103594

 

(iii)

103724

 

19

 

 

Supplement C

Special Appendix

to

THE AUTOMATIC DATA PROCESSING, INC.

SUPPLEMENTAL OFFICERS RETIREMENT PLAN

Special Provisions Applicable to Selected Participants

This appendix sets forth special provisions of the Plan that apply to selected
Participants identified herein. Except as specifically set forth herein, defined
terms used herein shall have the meanings set forth in the Plan.

•

Definitions

For purposes of this Special Appendix:

1.1.

“Appendix Participant” shall mean the Participants identified by the following
Company Employee Identification Numbers: 126542, 112552, 208762, 199957, 100606,
100635 and 139219.

1.2.

“Final Average Annual Pay” shall have the meaning set forth in Section 1.10(a)
of the Plan.

1.3.

“Group I Appendix Participants” shall mean the Participants identified by the
following Company Employee Identification Numbers: 126542, 112552, 208762 and
199957.

1.4.

“Group II Appendix Participant” shall mean the Participant identified by the
following Company Employee Identification Number: 139219.

1.5.

“Group III Appendix Participant” shall mean the Participant identified by the
following Company Employee Identification Number: 100606.

1.6.

“Group IV Appendix Participant” shall mean the Participant identified by the
following Company Employee Identification Number: 100635.

•

Revised Formulas for Grandfathered Participants

2.1.

In General. Notwithstanding any provision of the Plan to the contrary, effective
January 1, 2010, benefits under the Plan for an Appendix Participant shall be
determined by taking into account the applicable provisions in this Special
Appendix; provided, however, that no Appendix Participant’s Plan benefit as
determined as of a date on or after January 1, 2010 shall be less than the
benefit determined as of December 31, 2009 without regard to this Special
Appendix.

 

20

 

 

2.2.

Benefit Formula for Group I Appendix Participants. A Group I Appendix
Participant’s Annual Plan Benefit is the product of (i) his Final Average Annual
Pay, (ii) his Future Service period (up to a maximum of 18.75 years), (iii) 2.4%
and (iv) his Vested Percentage, less the amount payable under the Pension Plan
pursuant to a transfer from the Plan to the Pension Plan; provided that, in no
event, may the Participant’s Annual Plan Benefit exceed 45% of the Group I
Appendix Participant’s Final Average Annual Pay (including any amount
transferred from the Plan to the Pension Plan).

2.3.

Benefit Formula for Group II Appendix Participant. A Group II Appendix
Participant’s Annual Plan Benefit is the sum of (A) the product of (i) his Final
Average Annual Pay, (ii) his Future Service period (up to a maximum of 20
years), (iii) 2% and (iv) his Vested Percentage and (B) the product of (i) his
Final Average Annual Pay, (ii) any additional years of Future Service credited
to the Participant after an initial 20 years of Future Service have been
credited, but in any event no more than 5 additional years, (iii) 1% and (iv)
his Vested Percentage, less the amount payable under the Pension Plan pursuant
to a transfer from the Plan to the Pension Plan; provided that, in no event, may
the Participant’s Annual Plan Benefit exceed 45% of the Group II Appendix
Participant’s Final Average Annual Pay (including any amount transferred from
the Plan to the Pension Plan).

2.4.

Benefit Formula for Group III Appendix Participants. A Group III Appendix
Participant’s Annual Plan Benefit is the product of (i) his Final Average Annual
Pay, (ii) his Future Service period (up to a maximum of 20 years), (iii) 1.95%
and (iv) his Vested Percentage, less the amount payable under the Pension Plan
pursuant to a transfer from the Plan to the Pension Plan; provided that, in no
event, may the Participant’s Annual Plan Benefit exceed 39% of the Group III
Appendix Participant’s Final Average Annual Pay (including any amount
transferred from the Plan to the Pension Plan).

2.5.

Benefit Formula for Group IV Appendix Participants. A Group IV Appendix
Participant’s Annual Plan Benefit is the product of (i) his Final Average Annual
Pay, (ii) his Future Service period (up to a maximum of 20 years), (iii) 2% and
(iv) his Vested Percentage, less the amount payable under the Pension Plan
pursuant to a transfer from the Plan to the Pension Plan; provided that, in no
event, may the Participant’s Annual Plan Benefit exceed 40% of the Group IV
Appendix Participant’s Final Average Annual Pay (including any amount
transferred from the Plan to the Pension Plan).

 

21

 

 

Exhibit A

Late Retirement Factors

 

Months

Years

0

1

2

3

4

5

6

7

8

9

10

11

65

1.0000

1.0099

1.0198

1.0297

1.0396

1.0495

1.0594

1.0693

1.0792

1.0891

1.0990

1.1089

66

1.1188

1.1302

1.1416

1.1530

1.1644

1.1758

1.1872

1.1985

1.2099

1.2213

1.2327

1.2441

67

1.2555

1.2687

1.2818

1.2950

1.3081

1.3213

1.3344

1.3476

1.3607

1.3739

1.3870

1.4002

68

1.4133

1.4286

1.4438

1.4591

1.4744

1.4896

1.5049

1.5202

1.5354

1.5507

1.5660

1.5812

69

1.5965

1.6143

1.6321

1.6500

1.6678

1.6856

1.7034

1.7212

1.7390

1.7569

1.7747

1.7925

70

1.8103

1.8312

1.8521

1.8730

1.8939

1.9148

1.9357

1.9565

1.9774

1.9983

2.0192

2.0401

71

2.0610

2.0856

2.1103

2.1349

2.1595

2.1841

2.2088

2.2334

2.2580

2.2826

2.3073

2.3319

72

2.3565

2.3857

2.4149

2.4441

2.4733

2.5025

2.5317

2.5608

2.5900

2.6192

2.6484

2.6776

73

2.7068

2.7416

2.7764

2.8112

2.8460

2.8808

2.9156

2.9503

2.9851

3.0199

3.0547

3.0895

74

3.1243

3.1660

3.2078

3.2495

3.2912

3.3330

3.3747

3.4164

3.4582

3.4999

3.5416

3.5834

75

3.6251

3.6755

3.7259

3.7763

3.8267

3.8771

3.9275

3.9779

4.0283

4.0787

4.1291

4.1795

76

4.2299

4.2912

4.3525

4.4139

4.4752

4.5365

4.5978

4.6591

4.7204

4.7818

4.8431

4.9044

77

4.9657

5.0409

5.1161

5.1913

5.2665

5.3417

5.4169

5.4920

5.5672

5.6424

5.7176

5.7928

78

5.8680

5.9610

6.0539

6.1469

6.2398

6.3328

6.4258

6.5187

6.6117

6.7046

6.7976

6.8905

79

6.9835

7.0994

7.2152

7.3311

7.4470

7.5628

7.6787

7.7946

7.9104

8.0263

8.1422

8.2580

80

8.3739

8.5138

8.6537

8.7936

8.9335

9.0734

9.2132

9.3531

9.4930

9.6329

9.7728

9.9127

81

10.05259

10.2281

10.4036

10.5792

10.7547

10.9302

11.1057

11.2813

11.4568

11.6323

11.8078

11.9834

82

12.15889

12.3810

12.6031

12.8253

13.0474

13.2695

13.4916

13.7137

13.9359

14.1580

14.3801

14.6022

83

14.82436

15.1080

15.3917

15.6754

15.9591

16.2428

16.5264

16.8101

17.0938

17.3775

17.6612

17.9449

84

18.22854

18.5944

18.9603

19.3262

19.6921

20.0579

20.4238

20.7897

21.1556

21.5215

21.8874

22.2532

85

22.61912

23.0960

23.5729

24.0498

24.5267

25.0036

25.4805

25.9574

26.4343

26.9112

27.3881

27.8650

86

28.34188

28.9706

29.5993

30.2281

30.8568

31.4855

32.1143

32.7430

33.3717

34.0004

34.6292

35.2579

87

35.88664

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

 

Exhibit B

Vested Percentage

 

Months

Years

0

1

2

3

4

5

6

7

8

9

10

11

5

50.00%

50.83%

51.67%

52.50%

53.33%

54.17%

55.00%

55.83%

56.67%

57.50%

58.33%

59.17%

6

60.00%

60.83%

61.67%

62.50%

63.33%

64.17%

65.00%

65.83%

66.67%

67.50%

68.33%

69.17%

7

70.00%

70.83%

71.67%

72.50%

73.33%

74.17%

75.00%

75.83%

76.67%

77.50%

78.33%

79.17%

8

80.00%

80.83%

81.67%

82.50%

83.33%

84.17%

85.00%

85.83%

86.67%

87.50%

88.33%

89.17%

9

90.00%

90.83%

91.67%

92.50%

93.33%

94.17%

95.00%

95.83%

96.67%

97.50%

98.33%

99.17%

10

100.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Until a Participant completes 5 full calendar years of Future Service,
such Participant’s Vested Percentage shall be 0% and he shall not be entitled to
any Plan benefits hereunder.

 

23

 

 